Citation Nr: 1412900	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973 and from June 1977 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was scheduled to appear for a Central Office hearing with a Veterans Law Judge (VLJ) in January 2013.  He requested a postponement of this hearing and was rescheduled for a hearing to take place in July 2013.  He failed to report for this hearing.  The Veteran provided no explanation for his failure to report and his hearing request was considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).  

In September 2013, the Board in pertinent part, reopened the claim of entitlement to service connection for hypertension and remanded the issue for further development.  The case has since returned to the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In December 2013, following substantial compliance with the Remand directives, the Appeals Management Center (AMC) furnished a supplemental statement of the case on the appeal issue.  

In January 2014, the Veteran submitted a statement indicating that he wanted a hearing before a Decision Review Officer (DRO) or the Board.  As set forth above, the Veteran failed to report for the July 2013 Central Office hearing and his request was considered withdrawn.  Pursuant to regulation, no further request for a hearing will be granted unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  A motion for a new hearing date must be submitted not more than 15 days following the original hearing date and must set forth the reasons for the failure to appear and the reasons why a timely request for postponement could not be submitted.  The motion must be filed with the Director, Management and Administration, of the Board.  38 C.F.R. § 20.702(d).  The Veteran has not shown good cause or otherwise complied with these requirements and as such, no further Board hearings should be scheduled.  

Notwithstanding, there is no indication that the Veteran has had a DRO hearing on the current appeal and that request remains pending.  Thus, a remand is needed to afford the Veteran an opportunity to attend a DRO hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate action to schedule the Veteran for a DRO hearing at the appropriate RO.  The Veteran should be provided reasonable advance notice of the date, time, and location of the hearing.  

2.  Upon completion of the foregoing and any additional development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

